MEMORANDUM **
Rodney Jesse San Nicolas, a California state prisoner, appeals pro se from the district court’s summary judgment in favor of prison officials in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.2004), and we *628affirm because the district court properly concluded that appellant failed to show any genuine issue on his claim that prison officials were deliberately indifferent to his medical needs, see id. at 1056-57.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.